DETAILED ACTION
In Reply filed on 01/27/2022, claims 1-15 are pending. Claims 1, 3, 7-8, and 10 are currently amended.  Claims 4, 6, 11, 14-15 are cancelled. Claims 1-3, 5, 7-10, and 12-13 are considered in the current Office Action. 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Objections to Drawing and Specification have been withdrawn based on Applicant’s amendments.
35 USC 112(b) Rejections of claims 1-15 have been withdrawn based on Applicant’s amendments. 
35 USC 102 Rejections of Claims 1-3, 5-8, 10, and 12-15 have been withdrawn based on Applicant’s amendment. However, new ground of rejections has been established for these claims.
35 USC 103 Rejections of Claims 4 and 11 have been withdrawn since Applicant cancelled these claims. 
35 USC 103 Rejection of Claim 9 has been withdrawn based on Applicant’s amendment. However, new ground of rejection has been established.  
Claim Interpretation
Claims 5, and 12-13 recite the limitation “matrix shape.” The instant application does not explicitly state the term “matrix shape”. Examiner interprets the term “matrix shape” to mean as grid pattern as shown in Figure 5 of the instant application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over EP0852536 B1 (“Almquist et al” hereinafter Almquist) and US2009/0173443 A1 (“Kozlak et al” hereinafter Kozlak).
Regarding Claim 1, Almquist teaches a three-dimensional object shaping method ([0001]) for forming a multilayered body by layering a plurality of ink layers ([0001], building a 3D object layer-by-layer using hot melt inks [0042]) of an ink on a work surface (Figure 28A, surface 500), the three-dimensional object shaping method ([0001]) comprising: 
a void portion forming step of forming at least one void portion (Figure 28A, see attached figure below) surrounded by the ink by layering at least one of the ink layers 
and an overhang portion forming step of forming upward an overhang portion (Figure 28A, see attached figure below) that bulges out from an outer peripheral side toward an inner side of the void portion and surrounds the void portion in a state where a part of the ink protrudes out toward the inner side of the void portion, when disposing new ink on the ink facing the void portion in a case where a new ink layer is layered on the at least one of the ink layers surrounding the void portion (Figure 28, the layers are disposed on top of the void portion). 
wherein the void portion forming step includes: ejecting droplets of the ink of a curable resin (Figure 3, dispensing head 9 is an ink jet head [0039]) in a range surrounding the predetermined region (Figure 28A, multiple layers were formed around the predetermined region), and curing the droplets of the ink of the curable resin to overlap the plurality of ink layers ([0165]).
Almquist fails to teach wherein in the overhang portion forming step, the ink is overlapped by a number of layers in which an angle formed by the work surface and a wall surface on the inner side of the overhang portion is greater than or equal to 60° and less than or equal to 90°. 
However, Kozlak teaches the overhang portion forming step, the ink is overlapped by a number of layers in which an angle (Figure 4A, α) formed by the work surface (Figure 4A, substrate platform 60)and a wall surface on the inner side of the overhang portion (Figure 4A, the left surface of the pocket 68) is greater than or equal to 
Almquist and Kozlak are considered to be analogous to the claimed invention because both are in the same field of methods for building three-dimensional object using a layer-based additive technique. Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional object shaping method by Almquist by incorporate the angle formed by the work surface and a wall surface to be greater than or equal to 60° and less than or equal to 90° as disclosed by Kozlak to provide a substantially planar working surface for the formation of subsequent layers [0049]. Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range. See MPEP 2144.05.
Regarding Claim 2, the combination of Almquist and Kozlak teaches the three-dimensional object shaping method according to claim 1, further comprising: a cavity portion forming step of forming a cavity portion (Almquist, Figure 28A, see attached figure below) by disposing the ink on the overhang portion and closing the void portion (Figure 28A, the void portion are closed by ink layers).

    PNG
    media_image1.png
    481
    569
    media_image1.png
    Greyscale
Regarding Claims 3 and 10, the combination of Almquist and Kozlak teaches the three-dimensional object shaping method according to claim 1 or 2, wherein the overhang portion forming step includes: disposing the plurality of ink layers of the ink on the ink (Almquist, Figure 28A, multiple ink layers are disposed on top of each layer) in a state where a part of the ink protrudes out toward the inner side of the void portion (Figure 28A).
Regarding Claims 5, 12, and 13, the combination of Almquist and Kozlak teaches the three-dimensional object shaping method according to claim 1, 2, or 3, wherein the ink is dropped at a predetermined pitch (Almquist, [0162], the outward extensions may be based on identical pixel positions from layer to layer that was established before the process taken place) in a matrix shape in a plan view (Figure 29A depicts a single structure that will branch into a plurality of structures [0164]) and in the overhang portion forming step, the ink is dropped by shifting an ink dropping position by one pitch toward the inner side of the void portion ([0162], portions of some lamina extend outward in a cantilever manner from solidified regions on the immediately 
Regarding Claim 7, the combination of Almquist and Kozlak teaches the three-dimensional object shaping method according to claim 1, wherein the void portion forming step includes: disposing (Almquist, Figure 28A, multiple ink layers are disposed on top of each layer) the at least one of the ink layers to widen the void portion (Figure 28A, the void portion was widened through dispended of ink layers).
Regarding Claim 8, the combination of Almquist and Kozlak teaches the three-dimensional object shaping method according to claim 2, wherein the void portion forming step forms a plurality of the void portions (Almquist, Figure 28A, multiple void portions are shown); and at least one of the overhang portion forming step and the cavity portion forming step forms a portion between the plurality of void portions as a reinforcement portion by the ink (Figure 28A, portion between different void portions are the reinforcement portions).
Regarding Claim 9, the combination of Almquist and Kozlak teaches the three-dimensional object shaping method according to claim 1. Almquist fails to teach the multilayered body includes: at least one of a multilayered body formed by a shaping material and a multilayered body formed by a support material that supports the shaping material.
However, Kozlak teaches the multilayered body (Figure 4A, 3D object 58) includes: at least one of a multilayered body formed by a shaping material (Figure 4A, build layers 64) and a multilayered body formed by a support material (Figure 4A, support layers 62) that supports the shaping material.
.
Response to Arguments
Applicant's arguments filed on 01/27/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the Kozlak reference does not disclose “an angle formed by the work surface and a wall surface on the inner side of the overhang portion is greater than or equal to 60° and less than or equal to 90° that is recited in the newly amended claim 1. 
The Examiner respectfully disagrees with this argument. Kozlak teaches a suitable angle (α) ranging from zero degrees to less than about 30 degrees ([0048]) from the vertical axis as shown in Figure 1A. This is equivalent to an angle ranging from 90 degrees to greater than about 60 agrees from the horizontal axis. The instant application is labelling angle from the horizontal axis as shown in Figure 17. Thus, the angle range disclosed by Kozlak is identical to the angle range disclosed in the instant application. 
The Applicant argues that Almquist and Kozlak reference, either taken alone or in combination, fail to disclose, teach, or suggest the configuration described in now-
The Examiner respectfully disagrees with this argument. First, both Almquist and Kozlak are considered to be analogous and in the same field of methods for building three-dimensional object using a layer-based additive technique. Almquist disclosed forming a 3D object contains cavity portions using plurality layers as shown in Figure 28a. Furthermore, Figure 28a disclosed the layers are formed in a staggered manner to produce the overhang portion. Almquist does fail to explicitly teach the angle between the staggered layers. However, Kozlak disclosed identical angle range ([0048)] as the instant application. Claim 1 uses the transitional phrase “comprising” which is inclusive or opened ended and does not exclude additional, unrecited elements or method steps (See MPEP 2111.03(I)). Thus, claim 1 does not contain any negative limitation preventing the present of an ID-tag. 
Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (MPEP 2144(IV)). The Almquist reference disclosed staggered layers that forms the overhang portion within the manufacture object. Kozlak simply modified the Almquist reference to disclosed the angle range of 
In conclusion, the combination of Almquist and Kozlak reference does teach all of the limitations of Claims 1 and the 35 USC 103 rejection of Claim 1 is maintained. Therefore, the 35 USC 103 rejections of dependent claims 2-3, 5, 7-10, and 12-13 are also maintained since Claim 1 is not allowable over the art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744